Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                October 05, 2020

The Court of Appeals hereby passes the following order:

A21A0239. THEOLPHIS DANIELS v. THE STATE.

      In 2015, a jury found Theolphis Daniels guilty of rape, statutory rape,
aggravated child molestation, and false imprisonment, and we affirmed his judgment
of conviction on appeal. See Daniels v. State, No. A17A1330 (Oct. 16, 2017). In
January 2020, Daniels filed a motion for an out-of-time appeal, which the trial court
denied. Daniels then filed this direct appeal. We lack jurisdiction.
      “An out-of-time appeal is a judicial creation that serves as the remedy for a
frustrated right of appeal.” Kilgore v. State, 325 Ga. App. 874, 875 (1) (756 SE2d 9)
(2014) (punctuation omitted). Because Daniels already has had a direct appeal, he is
not entitled to an out-of-time appeal. See Richards v. State, 275 Ga. 190, 191 (563
SE2d 856) (2002) (“[T]here is no right to directly appeal the denial of a motion for
out-of-time appeal filed by a criminal defendant whose conviction has been affirmed
on direct appeal.”); Jackson v. State, 273 Ga. 320, 320 (540 SE2d 612) (2001) (a
defendant “is not entitled to another bite at the apple by way of a second appeal”).
Accordingly, this appeal is hereby DISMISSED. See Richards, 275 Ga. at 191-192.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        10/05/2020
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.